Citation Nr: 0634324	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bronchiectasis, to 
include as due to tobacco use and/or  herbicide exposure.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of shell fragment wound to the right forearm.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and two friends


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision in which the 
RO established service connection and assigned an initial 20 
percent rating for residuals of shell fragment wounds to the 
right forearm, effective September 12, 2000; as well as 
denied service connection for asthma and for bronchiectasis.  
A notice of disagreement (NOD) was received in November 2001, 
and a statement of the case (SOC) was issued in July 2002.  A 
substantive appeal was received from the veteran in September 
2002.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of a 20 percent rating 
for residuals of a shell fragment wound of the right forearm, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In April 2004, before the appeal was actually certified to 
the Board, the veteran and three witnesses presented 
testimony before the undersigned Veterans Law Judge during a 
hearing at the RO; a transcript of that hearing is of record.  
After the hearing, the claims file remained at the RO, which 
continued to develop the matters on appeal, to include 
obtaining additional medical evidence, affording medical 
examinations and even considering the testimony given before 
the Board.  The RO issued a supplemental SOC (SSOC) in May 
2006, continuing the denial of each claim, and giving the 
veteran an opportunity to respond.  The RO certified the 
appeal to the Board in August 2006.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran filed his claims for respiratory disorders 
after June 9, 1998 and, for claims filed after that date, VA 
is precluded from granting service connection on the basis on 
the basis that a claimed disorder resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during his service.

3.  While the veteran had active service in the Republic of 
Vietnam during the Vietnam era, and is presumed exposed to 
herbicide agents, including Agent Orange, during service, 
bronchial asthma and bronchiectasis are not among the 
disabilities recognized by VA as etiologically related to 
herbicide (Agent Orange) exposure in Vietnam.

4.  Post service, the veteran was diagnosed with 
bronchiectasis of no certain etiology, and the preponderance 
of the competent medical evidence on the question of whether 
such condition is medically related to service weighs against 
the claim.

5.  The preponderance of the competent medical evidence on 
the question of whether the veteran currently suffers from 
bronchial asthma weighs against the claim.

6.  The veteran's residuals of shell fragment wound to the 
right forearm involved retained fragments but was without 
nerve or artery involvement or prolonged initial 
hospitalization and currently manifests by essentially full 
range of motion, absence of signs of intermuscular trauma or 
severe scarring, absence of muscle atrophy, clinically 
demonstrated strength (3 to 4/5 at the worst- reported in 
October 2001 and entirely normal thereafter) approximating 
that of the uninjured side, and lack of weakness and the 
absence of neurological deficit on clinical examination.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchiectasis, 
to include as due to tobacco use and/or Agent Orange 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1103, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for bronchial asthma 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for a rating greater than 20 percent for 
residuals of shell fragment wounds to the right forearm, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.73, Diagnostic Code 5308 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In a December 2000 pre-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection.  
Additional notice letters were issued in October 2002, 
November 2004 and March 2005.  The March 2005 letter, for 
example, explained what was needed to establish service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease, or event in service.  The 
RO also indicated the type of evidence needed to establish 
each element.  The March 2005 post-rating letter also 
notified the appellant and his representative of the need for 
evidence showing that his disability had increased in 
severity.  The letter explained that this evidence may be a 
statement from a doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests.  The letter also 
indicated that the appellant could submit statements from 
other individuals who are able to describe from their own 
knowledge and personal observations the manner in which the 
disability had worsened.  Thereafter, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.  

Additionally, the Board finds that the RO notice letters 
issued in December 2000, October 2002, November 2004 and 
March 2005 collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided notice that VA would make 
reasonable efforts to help the veteran get evidence necessary 
to support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  Those letters 
further specified what records VA was responsible for 
obtaining, to include Federal records, and reiterated the 
type of records that VA would make reasonable efforts to get.  
The March 2005 letter identified the evidence considered.  
The March 2005 letters requested that the veteran furnish any 
evidence that he had in his possession that pertained to his 
claims.  , 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the October 2001 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing  38 U.S.C.A. § 5103(a) notice was not prejudicial to 
the veteran because it did not affect the essential fairness 
of the adjudication, in that his claims were fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support of the claims.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
most recent RO notice letters in March 2005 (which 
substantially completed VA's notice requirements in this 
appeal), the RO gave the veteran further opportunities to 
furnish information and/or evidence pertinent to the claim 
before it readjudicated the veteran's claims on the basis of 
all the evidence of record in May 2006 (as reflected in the 
SSOC).

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
appeal, the veteran's was afforded the requisite 
Dingess/Hartman notice in March 2006. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
As a result of these efforts, extensive post-service medical 
records through 2005 have been associated with the claims 
file.  A Social Security Administration (SSA) decision 
finding the veteran entitled to disability benefits, together 
with the medical records underlying that determination, have 
been associated with the claims file and considered in 
adjudicating these claims.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, that any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The Board also finds that the record presents no 
basis to further develop the record to create any additional 
evidence for consideration in connection with the matters on 
appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of each the 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  .  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran had service in Vietnam during his tour of active 
duty with the U.S. Army.  He primarily claims that claimed 
respiratory disorders are related to illness in service, 
exposure to herbicides in service and/or tobacco use in 
service.  

A.  Bronchiectasis

1.  Service connection based on tobacco use

The Board observes that the veteran consistently reports that 
he started smoking at age twelve but claims that his smoking 
became heavier during his active duty service.  He also 
claims that he was never advised to quit smoking during 
service.  Despite that several examination reports document 
that the veteran claimed that he stopped smoking at various 
times years ago, a December 2004 VA examination noted that 
the veteran had only managed to cut back on his cigarette 
consumption.  Notwithstanding, for claims, such as this one, 
filed after June 9, 1998, a disability shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty while on active duty 
on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during his service.  Service connection may still be 
established for disability from disease or injury which is 
otherwise shown to have been incurred or aggravated during 
service or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 or 1116.  38 U.S.C.A. § 1103.  Thus, 
even if it were established that a diagnosed respiratory 
disability was caused by in-service smoking, VA would be 
precluded from granting service connection on this basis.

2.  Other theories of entitlement, to include based on 
exposure to herbicides

If the veteran, such as here, had service in Vietnam during 
the period from January 9, 1962 until May 7, 1975, exposure 
to herbicides shall be presumed unless there is affirmative 
evidence that the veteran was not so exposed.  If a veteran 
was exposed to a herbicide agent during active service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II DM or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the VA has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

The Board notes that the appellant's service record reflects 
his service in the Republic of Vietnam.  Thus, the appellant 
is presumed to have been exposed to herbicides.  See 38 
C.F.R. § 3.307(a)(6)(iii).  However, the Board finds that 
there is no basis for presumptive service connection based on 
the presumed herbicides exposure, since appellant has not 
been diagnosed with any of the enumerated disabilities 
recognized by VA as being etiologically related to herbicide 
exposure.  In this case, there is no competent medical 
evidence of nexus between appellant's claimed respiratory 
disorders and presumed Agent Orange exposure therein.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  However, 
no evidence has been submitted supporting an association 
between bronchiectasis and exposure to herbicides.  

The Board observes that the veteran was afforded a VA 
examination in October 2001, at which time a diagnosis of 
bronchiectasis was established as identified on CT scan.  The 
examiner noted that a small or minimal right lower infiltrate 
was identified on X-ray in October 1967 and that another X-
ray afforded during service, in May 1969, was clear.  The 
examiner suggested onset of bronchiectasis twelve years prior 
to that October 2001 examination according to history.  The 
examiner further offered that the veteran did not have 
bronchiectasis in service.  The examiner noted that pneumonia 
can result in bronchiectasis.  However, no actually 
documented admission for pneumonia was identified in service 
medical records.  Moreover, the slight infiltrate identified 
in 1967 X-rays suggested the possibility of pneumonia but 
that pneumonia of greater severity usually results in 
bronchiectasis.  The examiner concluded that given the onset 
of bronchiectasis much removed from service, it did not 
appear likely associated with the minimal right lower lobe 
infiltrate in service. 

A November 2002 VA opinion acknowledged the absence of an 
explanation for the development of bronchiectasis, but the 
examiner suspected that cigarette smoking contributed to the 
problem.  The veteran reported a history of asthma in service 
and the examiner stated that it was "possible" that 
bronchiectasis "could have been in the developmental stages 
at that time, and that the symptoms you expressed could have 
been attributed to asthma."  That same examiner, in January 
2005, concluded that the veteran's bronchiectasis was 
multifactorial in origin.  The examiner concluded that it was 
as likely as not related to service in Vietnam since his 
symptoms "seemed to have origin in that period . . . clearly 
his smoking played a role in the progress of the disease."

The veteran was afforded a VA respiratory examination in 
October 2005; the examiner also prepared a supplement report, 
signed in January 2006, after a comprehensive review of the 
service medical records and claims file.  The examiner noted 
that the service medical records were not exhaustively clear.  
His first examination was done on March 10, 1967.  It is on 
that examination prior to his first date of military service, 
which was May 16, 1967, that the veteran  mentioned that he 
had asthma since childhood and that his last attack occurred 
at age 12.  The examining physician questioned the 
credibility of the applicant's history or recall.  The first 
entry noting a chest x-ray result was dated August 10, 1967, 
in which the radiologist opined that he may have had a 
diffuse right lung pneumonia.  This contrasted with the 
veteran's history designating the left lung as being the site 
of pneumonia and the year as being 1968 rather than 1967.  In 
1968 on April 3rd, he had an elevated white blood cell count 
of 17,000-plus.  He was diagnosed as having an FUO and the 
possibility of an arbovirus infection was entertained.  He 
was treated expectantly as an inpatient and then discharged. 
On June 21, 1968 he had a urinary tract infection (UTI) with 
an elevated white blood cell count.  He was treated for 
approximately three days for the UTI and improved. He was 
discharged on June 26, 1968, afebrile.  It should be noted 
that on February 10th to February 29th 1968 he suffered a 
fragment wound to the right arm while in the field on 
military duty.  On June 26, 1968 he was again admitted for a 
fragment wound to the right forearm with apparent evidence of 
infectivity.  The examiner commented that these dates seem to 
transgress the dates of the UTI that was noted in June of 
1968, at which time the veteran had to be treated with IV 
fluids.  On April 15, 1969 the physical examination noted an 
entry by a dentist saying that the veteran had poor oral 
hygiene.  The history and physical was normal, and a chest x-
ray dated May 13, 1969 was within normal limits.  On the 
associated physical exam history component, the veteran 
checked off all systems as being negative including asthma, 
cough, shortness of breath, chest pain etc.  It was because 
of that entry on the physical examination. that previous 
decisions concluded there was no evidence of lung disease 
while he was in the service and in Vietnam in addition to his 
time spent in the States before and after going to Vietnam.  
On April 16, 1969 an entry in the clinical notes stated that 
he had sinus congestion but no fever and he was treated 
expectantly.  The foregoing represents all the information 
with relevance to his lung disease.  When he had the urinary 
tract infection in June of 1968 and the white count was 
significantly elevated, no x-ray was taken of the lung and 
there was no mention of any respiratory issues at that time.  
The lung fields were purportedly unremarkable, at least as 
reported in the record.  The veteran reported that he was 
very ill in 1968 and he was confused at the time, which would 
correlate with the high temperature that he had secondary to 
what was designated as a urinary tract infection.  

The veteran showed up at the VA for medical care sometime 
between 2001 and 2002.  He had seen one VA physician and he 
was then diagnosed for the first time with bronchiectasis, a 
purulent productive cough, and postural percussion and 
drainage efforts were undertaken.  It was noted that he had 
severe disease, a severe obstructive defect, and he was 
treated accordingly.  The examiner noted the absence of 
medical contacts to review between May 13th of 1969 and 2002 
when he was worked up at the Portland VA Hospital.  In the 
interim period [33 yrs] is when the pulmonary functions 
deteriorated.  He estimated that he discontinued cigarette 
smoking approximately 18 years ago, which if accurate would 
make it somewhere around 1987.   December 2004 VA mental 
disorders examination which indicated that he only cut back 
on cigarettes.  Clinical notes at Portland VA Hospital dated 
November 6, 2002 noted that he had a 90 pack-year history of 
smoking, quitting in 1995.  Thus, the examiner noted a 
discordant history with the current information compared with 
the information from 2002 at Portland VA Hospital where the 
history of smoking was recorded as being much more 
significant and the termination date as being much later; the 
severity of the obstructive disease and restrictive disease 
was clearly established in 2002.

The clinical history from what data is available in the 
service medical records does not clearly document severe 
pulmonary limitations.  The examiner conceded that he did not 
know apart from cigarettes what other factors contributed to 
the genesis of bronchiectasis.  Cigarette smoking per se 
generally does not cause severe bronchiectasis without some 
other etiology such as congenital factors or a marked 
infective process.  The January 2006 examiner stated that 
service medical records do not document a severe infective 
pulmonary process.  He elaborated that the one x-ray that 
suggested a right lung pneumonia was actually very nebulous 
in its interpretation in that it only showed a slightly hazy 
appearance to the right lung and the radiologist questioned 
whether or not the patient was turned to one side or other 
when the film was taken which could have caused an aberration 
of an appearance infiltration based on his position. or 
attitude; in other words, the lung parenchyma itself was not 
definitely identified as representing pneumonia on August 10, 
1967.  His symptoms of high fever were more prominent in June 
of 1968 when he definitely had a high white count and he was 
febrile, but no lung abnormality was mentioned at that time.  
The final chest x-ray done prior to discharge was normal on 
May 13, 1969. 

In conclusion, the examiner noted that service medical 
records do not definitely support a lung infection when he 
was in the service.  The bronchiectasis is currently 
documented; the etiology has not been clearly determined.  
The examiner endorsed the conclusion that there was no 
identifiable reason for his bronchiectasis and there was no 
clear history that he could establish recurrent pneumonia or 
childhood infectivity.  On careful review of the service 
medical records, the examiner was unable to establish that he 
even had pneumonia when he was in the service.  There is no 
doubt that he had a high a fever and infective condition 
possibly related to a wound infection or the combination of 
wound infection and/or urinary tract infection.  This is the 
period in 1968 that he had some delusionary effects.  There 
is no evidence in the service medical records that his lung 
was adversely contributing to the high fever.

In this case, while the January 2005 examiner concluded that 
bronchiectasis was as likely as not related to service 
because the veteran's symptoms began at that time, the Board 
observes, for all practical purposes, the absence of 
documented symptomatology of such a severity as to spawn the 
claimed disorder.  It is obvious that the January 2005 
examiner's opinion was based on the veteran's self-reported 
history.  As such, these statements are of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[the Board is not required to accept doctors' opinions that 
are based upon the claimant's recitation of medical history].  

The Board considers the January 2006 VA examination to be 
more probative.  It indicated that pneumonia was not clearly 
documented in service and, thus was not likely to have 
resulted in bronchiectasis.  The X-ray evidence of lung 
infiltrate was also considered too mild to have caused 
bronchiectasis.  This opinion is thus more consistent with 
the actual record.  Hence, the Board finds that the most 
persuasive medical opinion on the question of medical nexus 
weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also points out that the length of time between the 
veteran's separation from service and the absence of 
treatment records until many years thereafter is a factor 
that weighs against the claim for service connection  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).. 



B.  Bronchial Asthma

Although the veteran claimed asthma since age 12 on his pre-
induction examination, the examiner noted the veteran was a 
poor historian and he was assessed as normal by the examiner.  
The Board notes that service medical records are silent as to 
complaints, treatment or diagnoses relating to asthma. 

There are no medical records reflecting complaints, treatment 
or diagnoses relating to asthma apart from an October 2001 VA 
examination, which in pertinent part, assessed asthma, 
apparently based on history.  The examiner also offered that 
the asthma would have been exacerbated by his in service 
smoking.  

More significantly, since that examination and despite 
extensive other respiratory examinations to include 
examinations afforded in conjunction with a SSA disability 
award, asthma has not been identified or diagnosed.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the weight of the 
competent evidence establishes that the veteran does not 
currently suffer from the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Both Disabilities

In addition to the medical evidence noted above, the Board 
has considered the veteran's own assertions.  The Board does 
not doubt the sincerity of the veteran's belief that his 
bronchiectasis is medically related to service.  However, as 
a layman without appropriate medical training and expertise, 
he is simply not competent to provide probative (persuasive) 
evidence on a medical matter, such as the diagnosis or 
etiology of his medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Therefore 
when, as here, a claim turns on a medical matter, medical 
opinion rather than lay opinion is required to establish the 
claim.

For the foregoing reasons, the claim for service connection 
for bronchiectasis, to include as due to Agent Orange 
exposure, must be denied.  In reaching this conclusion the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

III.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service 
connection, and consideration of the appropriateness of 
"staged rating" (i.e., assignment of separate ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The veteran's right forearm disability is evaluated under 
Diagnostic Code 5308, which provides that a rating of 10 
percent is warranted for moderate disability of the Group 
VIII muscles of either hand; a 20 percent rating is warranted 
for moderately severe disability of the Group VIII muscles of 
either hand; and maximum ratings of 40 and 30 percent are 
warranted when there is severe disability of the Group VIII 
muscles of the major and minor hand, respectively.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308.

Service medical records describe an original fragment wound 
to the right forearm with retained fragments, without nerve 
or artery involvement or prolonged hospitalization.  Several 
months later, the veteran reported occasional swelling and 
pain but clinical records confirm the absence of injury to 
bone, nerves or artery.

The veteran was afforded a VA examination in October 2001.  
He is right hand dominant.  No gross atrophy was noted.  Hand 
grip strength was reported as 3 to 4/5 on the right and 5/5 
on the left.  Assessment was weakness of the right upper 
extremity secondary to the shell fragment wound without 
evidence of nerve, artery or bone involvement.  

On December 2004 VA examination, the veteran complained that 
his arm was getting worse.  He complained of intermittent 
paresthesia and difficulty turning wrenches.  A scar of 1.1 X 
6 centimeter on the right forearm was depressed in places but 
the veteran states that it did not hurt or itch.  Forearm 
pronation was to 100 degrees and supination was to 73 
degrees.  Wrist dorsiflexion was to 69 degrees, eliciting 
pain.  Palmar flexion was to 38 degrees.  Ulnar deviation was 
to 52 degrees.  Five right wrist dorsiflexion repetitions did 
not change the level of pain, the last being to 61 degrees.  
Tinel's test on the right was negative, on one occasion it 
radiated pain up the forearm.  Muscle and handgrip strength 
was equal (5/5) bilaterally,  Handgrip elicited pain in the 
right dorsal wrist. 

The veteran was afforded a VA examination in March 2006.  The 
veteran reported occasional swelling and pain at the site of 
the wound.  He claimed pain radiating into the hand along 
with spasms.  He denied pain or swelling of the wrist.  The 
scar was described as asymptomatic with the exception of 
being adherent somewhat proximally.  He denied flare-ups 
resulting in additional loss of range of motion, fatigue or 
incoordination.  He denied redness, chafing or drainage 
around the scar or any history of keloid formation. On 
physical examination, the scar was described as well 
nourished and thin.  His grip was 5/5 and no muscular 
fasciculations or atrophy.  He could approximate the tips of 
the fingers to the median crease.  There was 70 degrees of 
dorsiflexion and 80 degrees of palmar flexion, 20 of radial, 
40 of ulnar deviation of the wrist.  He had 90 degrees of 
flexion in the metatarsal phalangeal joints and zero to 90 
degrees in the middle phalangeal and 45 degrees in the distal 
phalangeal joints.  Although he had complaints of chronic 
tingling, he had essentially normal sensation on examination.  
Nerve conduction studies were normal.  X- rays did not 
identify any underlying osseous abnormality.  

An EMG was also afforded in April 2006.  All distal 
latencies, amplitudes and velocities were entirely normal.  
No denervation whatsoever was noted.  The study was normal.  
Although the report designated the left forearm being 
studied, the examiner corrected the report to reflect that 
the testing was for the right forearm.   

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  The current disability is consistent with 
a moderately severe injury.  
Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4).

Pursuant to 38 C.F.R. § 4.55, for compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups. 38 
C.F.R. § 4.55(e).

In this case, there is no indication of the vast majority of 
characteristics of a severe injury.  Given the veteran's 
essentially full range of motion, see 38 C.F.R. § 4.71, Plate 
1, the absence of signs of intermuscular trauma or severe 
scarring, absence of muscle atrophy, clinically demonstrated 
strength (3 to 4/5 at the worst- reported in October 2001 and 
entirely normal thereafter) approximating that of the 
uninjured side, and weakness and the absence of neurological 
deficit on clinical examination, the Board finds that the 
veteran's disability does not nearly approximate a severe 
muscle injury. 

The Board also points out that the record does not provide a 
basis for a separate, compensable rating for any scar 
associated with the shrapnel injury under consideration.   
The recent examiners haations have reported essentially 
asymptomatic scars without underlying soft tissue damage.  
Accordingly, the scars would be considered superficial, and 
are not shown to be of nature and extent to warrant 
assignment of a separate compensable rating.  See 38 C.F.R. 
§ 4.118, to include Note 1 following Diagnostic Code 7804.  

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher rating in this 
case on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (cited to in the May 2006 SSOC).  However, the 
criteria for invoking the procedures set forth in that 
regulation are not met.  The Board acknowledges the veteran's 
complaints; however, it has not been shown by the competent, 
credible evidence of record that the veteran's service-
connected disorders has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that since the 
September 12, 2000, effective date of the grant of service 
connection, there is no basis for staged rating pursuant to 
Fenderson, and the claim for an initial rating in excess of 
20 percent for the residuals of a shell fragment wound to the 
right forearm must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bronchiectasis, to include as due to 
tobacco use and/or  herbicide exposure, is denied. 

Service connection for bronchial asthma is denied. 

An initial rating in excess of 20 percent to for residuals of 
shell fragment wound of the right forearm is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


